Exhibit 2 1:21-cv-00962-UNA Document 1-2 Filed 06/30/21 Page 1 of 11 PageID #: 38
     Case

                                                                                             USOO9578040B2


     (12) United States Patent                                            (10) Patent No.:                    US 9,578,040 B2
            Guo et al.                                                    (45) Date of Patent:                           Feb. 21, 2017

     (54) PACKET RECEIVING METHOD, DEEP                                      USPC ..................................................... 370/395.94
          PACKET INSPECTION DEVICE AND                                       See application file for complete search history.
            SYSTEM
                                                                     (56)                      References Cited
     (71) Applicant: Huawei Technologies Co., Ltd.,
                       Shenzhen (CN)                                                   U.S. PATENT DOCUMENTS
     (72) Inventors: Jiancheng Guo, Shenzhen (CN);                          6,108,330 A * 8/2000 Bhatia ..................... Holy
                       Zhenggang You, Shenzhen (CN)                         6.256,671 B1         7/2001 Strentzsch et al.
                                                                            6,950,660 B1*       9/2005 Hsu ..................... HO4L 12,2859
     (73) Assignee: Huawei Technologies Co., Ltd.,                                                                                      370,328
                       Shenzhen (CN)                                        6.961,783 B1
                                                                            7,228,359 B1
                                                                                               11/2005 Cook et al.
                                                                                                6/2007 Monteiro
     (*) Notice:       Subject to any disclaimer, the term of this                                 (Continued)
                       patent is extended or adjusted under 35
                       U.S.C. 154(b) by 128 days.                                  FOREIGN PATENT DOCUMENTS

     (21) Appl. No.: 14/572,514                                       N               1945. A                  38.
     (22) Filed:       Dec. 16, 2014                                                     (Continued)
                                                                     Primary Examiner — Farah Faroul
     (65)                Prior Publication Data                      (74) Attorney, Agent, or Firm — Leydig, Voit & Mayer,
            US 2015/O 103688 A1        Apr. 16, 2015                 Ltd.
                   Related U.S. Application Data                     (57)                         ABSTRACT
     (63) Continuation          of        application         No.    Embodiments R. the R                   it is pils a. pits
                                                                     receiving method, a deep packet 1nSpect1on deV1ce an
          PCT/CN2012/077994, filed on Jun. 30, 2012.                 system, E. relates to EE of SNA.iii. The
     (51) Int. Cl.                                                   packet receiving method includes: receiving a service
          H0474/00           (2009.01)                               request packet sent by a terminal device, where the packet
          H04L 29/06              (2006.01)                          carries a terminal domain name indicating the terminal
                                                                     device and a server domain name indicating a service server
          H04L 12/85              (2013.01)                          required by the service request; resolving the received server
          H04L 2/26               (2006.01)                          domain name to obtain a service server Internet protocol (IP)
     (52) U.S. Cl.                                                   address; and discarding the packet if the resolved service
          CPC ............. H04L 63/123 (2013.01); H04L 43/10        server IP address does not belong to the preset service server
                   (2013.01); H04L 47/2441 (2013.01); H04L           IP address corresponding to the received terminal domain
                 63/0236 (2013.01); H04L 63/0245 (2013.01)           name in a preset list. Embodiments of the present invention
     (58) Field of Classification Search                             are applied to the processing of the packet.
            CPC ........ H04L 29/06; HO4L 12/26: HO4L 63/123;
                                                       HO4L 43/10                      11 Claims, 3 Drawing Sheets


                   a DPI device receives a service request packet sent by a terminal
                   device, where the packet carries a terminal domain name indicating -/ S101
                   the terminal device and a server domain name indicating a service
                   server required by the service request sent by the terminal device

                   the DPI device resolves the received server domain name to obtain a L/ S102
                   service server IP address
                                                              Y
                   if the service server IP address resolved by the DPI device does not
                   belong to the preset service server IP address corresponding to the u/ S103
                   received terminal domain name in a preset list , the DPI device
                   discards the packet
Case 1:21-cv-00962-UNA Document 1-2 Filed 06/30/21 Page 2 of 11 PageID #: 39


                                                            US 9,578,040 B2
                                                                      Page 2

(56)                    References Cited
                U.S. PATENT DOCUMENTS
       8,275,895 B1*     9/2012 Ellis ...................... HO4L 63,168
                                                                709,227
 2005/0259645 A1* 11, 2005 Chen ................. HO4L 29, 12066
                                                                370,389
 2007, 00793.65 A1 * 4, 2007 Ito ........................... HO4L 63.20
                                                                 T26/11
 2007. O155384 A1* 7, 2007 Haran ............... HO4L 29, 12066
                                                                455,434
 2007,0258449 A1     11, 2007 Bennett
 2008, OO86574 A1* 4, 2008 Raciborski ........ HO4L 29, 12066
                                                                709/245
 2009.0049539 A1* 2, 2009 Halbedel ............. HO4L 63,0272
                                                                 T26/14
 2010, 0132031 A1        5/2010 Zheng
 2010/0269174 A1* 10, 2010 Shelest ............. HO4L 29, 12066
                                                          726/22
 2014/02893 11 A1* 9, 2014 Kubota ............... HO4L 67/1036
                                                         TO9,203
 2014/0359041 A1* 12/2014 Bai ..................... HO4L 61,6013
                                                         709f2O7
 2015,0195243 A1* 7, 2015 Roskind .............. HO4L 61.1511
                                                         TO9,213
 2016/0278001 A1*        9/2016 Zhang ................. HO4L 61/2015
             FOREIGN PATENT DOCUMENTS
CN             101.945053    A        1, 2011
CN             102004789     A       4, 2011
JP             200277252     A       3, 2002
JP            2004180159.    A       6, 2004
JP            2009272659     A      11/2009
JP             201034901     A       2, 2010
* cited by examiner
Case 1:21-cv-00962-UNA Document 1-2 Filed 06/30/21 Page 3 of 11 PageID #: 40


U.S. Patent                 Feb. 21, 2017               Sheet 1 of 3                             US 9,578,040 B2




              a DPI device receives a service request packet sent by a terminal
              device, where the packet carries a terminal domain name indicating u/ S101
              the terminal device and a server domain name indicating a service
              server required by the service request sent by the terminal device
              the DPI device resolves the received server domain name to obtain a u/ S102
              service server IP address
                                                w
              if the service server IP address resolved by the DPI device does not
              belong to the preset service server IP address corresponding to the u/ S103
              received terminal domain name in a preset list , the DPI device
              discards the packet
                                                    FIG. 1




            A true packet                                             A packet which has been
                   p                                             altered without authorization
         hypertext Transfer protocol
         + get HTTP/1.lyrn                                   + GET HTTP/1.1 vrvin
           Accept: image'gif, iflage/x-xbitmap, imag           Accept: image/gif, inagex-xbitmap, image
           Accept-Language: 2h-rryn                            Accept-Language : zh-cr'vryn
           Accept-Encoding: gzip, deflatern                    Accept-Encoding: gzip, deflatern
            ser-Agent agaia, O compatible; MSI                           : Mozilla A. compatible; fisI
           Host: www.google.com\rvin                          Host: www.huawei.com\rvin
                                  rn
           *rn                                                 rvin



                                                FIG 2
Case 1:21-cv-00962-UNA Document 1-2 Filed 06/30/21 Page 4 of 11 PageID #: 41


U.S. Patent           Feb. 21, 2017                 Sheet 2 of 3                         US 9,578,040 B2




                 a gateway device receives a DNS packet sent by a terminal
                 device, where the DNS packet carries a terminal domain name
                 indicating a terminal device and a true domain name of at least       US201
                 one accessible service server corresponding to the terminal
                 domain name

                 the gateway device resolves the received true domain name to          US202
                 obtain at least one accessible service server IP address
                                                w
                 the gateway device takes the resolved at least one accessible
                 service server IP address as a preset service server IP address, and US203
                 sets, corresponding to the terminal domain name, the preset
                 service server IP address in a preset list
                 the gateway device receives a service request packet sent by a
                 terminal device, where the packet carries a terminal domain name
                 indicating the terminal device and a server domain name               US204
                 indicating a service server required by the service request sent by
                 the terminal device

                 the gateway device resolves the received server domain name to        US205
                 obtain a service server Internet protocol (IP) address
                                                w
                 the gateway device discards the packet

                 the gateway device establishes a connection between the terminal
                 device and the service server corresponding to the service server
                 IP address, so that the service server provides the service
                 corresponding to the service request of the terminal device to the
                 terminal device

                 the gateway device determines a service type of the service
                 request according to the terminal domain name of the terminal          /S208
                 device



                                                    FIG 3
Case 1:21-cv-00962-UNA Document 1-2 Filed 06/30/21 Page 5 of 11 PageID #: 42


U.S. Patent         Feb. 21, 2017            Sheet 3. Of 3           US 9,578,040 B2




                                      DPI device


                                     receiving unit
                                                               301

                                    resolving unit             302

                                 processing unit               303

                                             FIG. 4

                                      DPI device               30


                                      sending unit
                                                               304

                                    receiving unit
                                                               301

                                    resolving unit             302
                                    processing unit            303

                                             FIG. 5

                         DPI device   Lu30            terminal u40
                                         -            device


                                                 terminal LuA0
                       terminal Lu'0               device
                       device

                                             FIG. 6
Case 1:21-cv-00962-UNA Document 1-2 Filed 06/30/21 Page 6 of 11 PageID #: 43


                                                     US 9,578,040 B2
                               1.                                                                     2
       PACKET RECEIVING METHOD, DEEP                                       discarding the packet if the resolved service server IP
         PACKET INSPECTION DEVICE AND                                   address does not belong to the preset service server IP
                    SYSTEM                                              address corresponding to the received terminal domain name
                                                                        in a preset list.
           CROSS-REFERENCE TO RELATED                                      Another aspect of the invention provides a deep packet
                  APPLICATIONS                                          inspection (DPI) device, including:
                                                                           a receiving unit, configured to receive a service request
  This application is a continuation of International Patent            packet sent by a terminal device, where the packet carries a
Application No. PCT/CN2012/077994, filed Jun. 30, 2012,                 terminal domain name indicating the terminal device and a
which is hereby incorporated by reference in its entirety.         10   server domain name indicating a service server required by
                                                                        the service request sent by the terminal device:
                    TECHNICAL FIELD                                        a resolving unit, configured to resolve the server domain
                                                                        name received by the receiving unit to obtain a service
   The present invention relates to the field of communica              server Internet protocol (IP) address; and
tions and, more particularly, to a packet receiving method, a      15      a processing unit, configured to discard the packet if the
deep packet inspection device and system.                               service server IP address resolved by the resolving unit does
                                                                        not belong to the preset service server IP address corre
                      BACKGROUND                                        sponding to the received terminal domain name in a preset
                                                                        list.
   Nowadays, Internet Services become increasingly sophis                  Still another aspect of the invention provides a system,
ticated, and types of the services are gradually increasing, a          including:
user terminal is able to access websites Such as video                     a DPI device as described above; and
websites and game websites, and Such websites are either                   a terminal device, configured to send a service request
free or charged on operator's demands, and the user terminal            packet to the DPI device, where the packet carries a terminal
can select to access on his own demands.                           25   domain name indicating the terminal device and a server
   Generally, a service server used by a user to access a               domain name indicating a service server required by the
website corresponds to an IP (Internet Protocol, Internet               service request sent by the terminal device.
protocol) address, the user can send a packet carrying a                   According to the packet receiving method, the DPI device
domain name and relevant information of the visiting web                and the system provided by embodiments of the present
site, generally, when a DPI (Deep Packet Inspection, deep          30   invention, the DPI device receives a service request packet
packet inspection) device strategically matches the packet              sent by a terminal device, where the packet carries a terminal
information, a full URL (Uniform Resource Location, uni                 domain name indicating the terminal device and a server
form resource locater) information containing a host field              domain name indicating a service server required by the
needs to be used, which is different from the packet pro                service request, resolves the received server domain name to
cessing principle of the existing service server, thus bugs        35   obtain a service server Internet protocol (IP) address, and
may occur in the DPI device detection, for example, the                 discards the packet if the service server IP address does not
service server merely inspects path information in the URL              belong to the preset service server IP address corresponding
of the packet, and does not inspect the host field, Such that           to the terminal domain name in a preset list. In this way, the
the service server can return access results according to the           DPI device can determine whether the packet is normal or
path information without determining whether the path              40   abnormal by comparing the service server IP address of the
information is consistent with the path provided by the host            packet with the preset service server IP address correspond
field, that is, without determining whether the user has                ing to the terminal domain name of the terminal device in a
altered the host field without authorization. As a result, the          preset list to determine whether the service server IP address
user can Successfully access the charged service through                of the packet is consistent with the preset service server IP
altering the packet without authorization, but the DPI device      45   address, and discard the abnormal packet, thereby improving
fails to identify whether the user terminal has altered the host        the capability for identifying the packet of the DPI device,
field in the packet to achieve a purpose of fraudulent                  and preventing the bugs from occurring when the DPI
accessing a charged website for free.                                   device normally processes the abnormal packet due to
                                                                        insufficient identification.
                         SUMMARY                                   50
                                                                                 BRIEF DESCRIPTION OF DRAWINGS
   Embodiments of the present invention provide a packet
receiving method, a deep packet inspection device and                     To illustrate the technical solution according to embodi
system, which can improve the capability for identifying the            ments of the present invention or the prior art more clearly,
packet of the deep packet inspection device, and prevent           55   the following briefly describes the accompanying drawings
occurrence of bugs caused by insufficient identification.               used in description of embodiments of the present invention
   To achieve the above object, embodiments of the present              or the prior art. Apparently, the accompanying drawings
invention provide technical solutions as follows:                       below are merely for illustrating some embodiments of the
   One aspect of the invention provides a packet receiving              present invention, and other drawings can be obtained by
method, including:                                                 60   persons skilled in the art based on these drawings without
   receiving a service request packet sent by a terminal                creative efforts.
device, where the packet carries a terminal domain name                   FIG. 1 is a schematic flow chart of a packet receiving
indicating the terminal device and a server domain name                 method according to an embodiment of the present inven
indicating a service server required by the service request             tion;
sent by the terminal device;                                       65     FIG. 2 is a comparison diagram between a true packet and
   resolving the received server domain name to obtain a                a packet which has been altered without authorization
service server Internet protocol (IP) address; and                      according to an embodiment of the present invention;
Case 1:21-cv-00962-UNA Document 1-2 Filed 06/30/21 Page 7 of 11 PageID #: 44


                                                    US 9,578,040 B2
                           3                                                                       4
  FIG. 3 is a schematic flow chart of a packet receiving                Further, the DPI device performs a DNS (Domain Name
method according to another embodiment of the present                 Server, domain name service) resolution to the server
invention;                                                            domain name. Such as resolving in a manner of local query,
  FIG. 4 is a schematic structural diagram of a DPI device            cache query and iterative query, so that the domain name
according to an embodiment of the present invention;                  which is readily memorized by a user, such as www.baidu
  FIG. 5 is a schematic structural diagram of a DPI device            .com and www.google.com, can be converted to a machine
according to another embodiment of the present invention;             recognizable IP address such as 1.1.1.10 and 2.2.2.2, and the
and                                                                   machine recognizable IP address is taken as the service
  FIG. 6 is a schematic structural diagram of a system           10
                                                                      server IP address. Thereby the DPI device can help the
according to an embodiment of the present invention.                  terminal device access the service server by using the
                                                                      service server IP address, and then the service server can
             DESCRIPTION OF EMBODIMENTS                               provide services for the terminal device.
                                                                         S103, if the service server IP address resolved by the DPI
   The technical solutions of the embodiments of the present     15   device does not belong to the preset service server IP address
invention are hereinafter described clearly and completely            corresponding to the received terminal domain name in a
with reference to the accompanying drawings in embodi                 preset list, the DPI device discards the packet.
ments of the present invention. Obviously, the embodiments               It should be noted that, a preset list is preset in the DPI
described here are only a part of embodiments of the present          device in advance, as shown in Table 1, in the preset list the
invention, rather than all embodiments of the present inven           terminal domain name of each terminal device is corre
tion. All other embodiments obtained by persons skilled in            spondingly provided with accessible service server IP
the art based on embodiments of the present invention                 addresses under an access authority of the terminal device.
without any creative efforts shall fall within the protection         The accessible service server IP addresses are taken as the
Scope of the present invention.                                       preset service server IP addresses. One terminal device can
   Embodiments of the present invention provide a packet         25   correspond to a plurality of preset service server IP
receiving method, as shown in FIG. 1, the method includes:            addresses.
   S101, a DPI device receives a service request packet sent
by a terminal device, where the packet carries a terminal                                        TABLE 1.
domain name indicating the terminal device and a server
domain name indicating a service server required by the          30       Terminal domain name    Preset service server IP address
service request sent by the terminal device.                                                      1.1.1.1
   It should be noted that, a suitable network in this embodi             www.huawei.com          2.2.2.2O
ment may perform communication and connection on the                      www.google.com          2.2.2.2
basis of the TCP/IP (Transmission Control Protocol/Internet
Protocol, transmission control protocol/Internet protocol), in   35
                                                                        Illustratively, as shown in Table 1, the terminal domain
Such a network, each of terminal devices and service servers          name of a terminal device A is www.huawei.com, and the
connected to the network has a unique identifier, so as to            terminal device A can only access two preset service servers
distinguish tens of thousands of terminal devices and service         of 1.1.1.1 and 2.2.2.20, provided that neither of the two
servers in the network. Generally, such a unique identifier
may be a character address, namely a domain name. Since          40   preset service servers is charged; the terminal domain name
each terminal device and each service server have a unique            of a terminal device B is www.google.com, the terminal
domain name of its own, the terminal device only needs to             device B can access to 2.2.2.2, and the preset service server
notify the DPI device of its own domain name as the                   corresponding to this IP address is charged. As shown in
terminal domain name when the terminal device requests                FIG. 2, provided that the IP address corresponding to
services to the DPI device, the DPI device can find the          45   www.huawei.com is 1.1.1.1 while the IP address corre
terminal device by the terminal domain name, and forward              sponding to www.google.com is 2.2.2.2, that is, the terminal
or provide services required by the terminal device to the            device A can only access the preset service server of
terminal device. Furthermore, the terminal device can imple           www.huawei.com for free, but cannot access the preset
ment the access to the service server required by the service         service server of www.google.com. In the prior art, however,
request by writing the domain name of the service server, as     50   during processing of URL in the packet, the service server
the server domain name, into the packet.                              only focuses on a path after a GET request without inspect
   Illustratively, the terminal device needs to access avail          ing a host field, and returns the access results according to
able resources on the network, Such as a hypertext markup             the path after the GET request without judging whether the
language document, an image, a Video segment, and a                   path information is consistent with the path provided by the
program. Service servers Supporting different websites can       55   host field; the service server only reads addresses after the
be identified by the server domain name which is taken as             host and then accesses without checking whether the fields
the unique identification ID. When the terminal device needs          after the host are the correct fields for a free accessible
to access a website, the terminal device sends a URL packet,          website. As a result, if the terminal device A changes the
into which packet a server domain name of a service server            domain name after the host from www.google.com to
corresponding to the website has been written. The server        60   www.huawei.com, then the terminal device A can access
domain name is a character address of the service server              www.google.com for free, and the access result can be
corresponding to the website needs to be accessed by the              returned to the terminal device A by the www.huawei.com
terminal device. For example, when a user needs to access             after the GET. In this way, the user can successfully access
a website of A company by using the terminal device, the              the charged service through altering the packet, but the DPI
URL can be written as www.A.com or the like.                     65   device fails to identify whether the user terminal has altered
  S102, the DPI device resolves the received server domain            the host field in the packet to achieve a purpose of fraudulent
name to obtain a service server IP address.                           accessing a charged website for free.
Case 1:21-cv-00962-UNA Document 1-2 Filed 06/30/21 Page 8 of 11 PageID #: 45


                                                     US 9,578,040 B2
                         5                                                                        6
  According to embodiments of the present invention, the                   S202, the gateway device resolves the received true
DPI device sets the terminal domain name www.huawei                     domain name to obtain at least one accessible service server
.com of the terminal device A and the accessible service                IP address.
server thereof, which is taken as the preset service server, in            It should be noted that, the gateway device resolves the
a preset list; if the service server IP address corresponding to   5    true domain name to obtain a server IP address which the
the server domain name obtained by resolving for the                    terminal device is authorized to access, such as an IP address
terminal device A does not belong to the preset service                 which can be accessed for free.
server IP address in Table 1 corresponding to the terminal                 S203, the gateway device takes the resolved at least one
domain name www.huawei.com, that is, corresponding to                   accessible service server IP address as a preset service server
the terminal device A, for example, if the IP address                   IP address, and sets, corresponding relation between the
obtained by resolving the server domain name is 2.2.2.2,                terminal domain name and the preset service server IP
neither 1.1.1.1 nor 2.2.2.20, then the packet is considered to          address in a preset list.
                                                                           Illustratively, the gateway device sets, corresponding rela
be abnormal, and the abnormal packet is discarded so as to              tion between the terminal domain name HTTP/1.1\rn, and
prevent the terminal device A from Successfully accessing          15   the resolved accessible service server IP address of the
the charged service through altering the packet without                 terminal device A such as 2.2.2.20 and 1.1.1.1 in the preset
authorization; if the IP address obtained by resolving the              list, where the accessible service server IP address is referred
server domain name is 2.2.2.20, which is one of 1.1.1.1 and             to as the preset service server IP address, and sets, corre
2.2.2.20, then the packet is considered to be normal, and a             sponding relation between the terminal domain name HTTP/
connection between the terminal device A and the service                1.2\rn, and the resolved accessible service server IP address
server of which the IP address is 2.2.2.20 according to the             of the terminal device B such as 2.2.2.2 in the preset list,
service request requested by the packet, such that the service          where the accessible service server IP address is referred to
server provides the service corresponding to the service                as the preset service server IP address, and so on. Thus, the
request to the terminal device A.                                       preset list is established, so that the gateway device can
   In the packet receiving method according to embodiments         25   judge whether the service server, which is requested by the
of the present invention, the DPI device receives a service             terminal device A or terminal device B corresponding to the
request packet sent by a terminal device, where the packet              Subsequently received terminal domain name, is within the
carries a terminal domain name indicating the terminal                  accessible range, according to the preset service server IP
device and a server domain name indicating a service server             address corresponding to the terminal domain name in the
required by the service request, resolves the received server      30   list.
domain name to obtain a service server Internet protocol (IP)             It should be noted that, there is no sequence relationship
address, and discards the packet if the service server IP               among S201, S202, S203, S204 and S205, as long as S201,
address does not belong to the preset service server IP                 S202 and S203 are performed before S206, S207 or S208.
address corresponding to the terminal domain name in a                    S204, the gateway device receives a service request
preset list. In this way, the DPI device can determine             35   packet sent by a terminal device, where the packet carries a
whether the packet is normal or abnormal by comparing the               terminal domain name indicating the terminal device and a
service server IP address of the packet with the preset service         server domain name indicating a service server required by
server IP address corresponding to the terminal domain                  the service request sent by the terminal device.
name of the terminal device in a preset list to determine                 S205, the gateway device resolves the received server
whether the service server IP address of the packet is             40   domain name to obtain a service server Internet protocol (IP)
consistent with the preset service server IP address, and               address.
discard the abnormal packet, thereby improving the capa                    It should be noted that, after S205, if the resolved service
bility for identifying the packet of the DPI device, and                server IP address does not belong to the preset service server
preventing the bugs from occurring when the DPI device                  IP address corresponding to the received terminal domain
normally processes the abnormal packet due to insufficient         45   name in a preset list, then perform step S206; if the resolved
identification.                                                         service server IP address belongs to the preset service server
  A packet receiving method according to another embodi                 IP address corresponding to the received terminal domain
ment of the present invention is described by taking a                  name in a preset list, then perform step S207 or S208
gateway device having a DNS resolution function as an                   according to requirement of the gateway device.
example, while other devices having the DNS resolution             50     S206, the gateway device discards the packet.
function shall also fall within the protection scope of the                Because the resolved service server IP address does not
present invention. As shown in FIG. 3, the method may                   belong to the preset service server IP address corresponding
include:                                                                to the received terminal domain name in a preset list, the
   S201, a gateway device receives a DNS packet sent by a               gateway device can determine the packet is a malicious and
terminal device, where the DNS packet carries a terminal           55   fraudulent packet or an abnormal packet, and discard the
domain name indicating a terminal device and a true domain              packet, where the specific method has been disclosed in the
name of at least one accessible service server corresponding            above embodiments, and will not be repeated here.
to the terminal domain name.                                               S207, the gateway device establishes a connection
   It should be pointed out that, the gateway device may send           between the terminal device and a service server corre
a DNS query request to a terminal device during an idle            60   sponding to the service server IP address, so that the service
time, so that each terminal device sends a DNS packet to the            server provides a service corresponding to the service
gateway device: Or when receiving a DNS packet of the                   request of the terminal device to the terminal device.
terminal device without sending the query request, the                     It should be noted that, because the resolved service
gateway device may also obtain the terminal domain name                 server IP address belongs to the preset service server IP
indicating the terminal device and the true domain name of         65   address corresponding to the received terminal domain name
at least one accessible service server corresponding to the             in a preset list, that is, the terminal device only needs to
terminal domain name, which are carried in the DNS packet.              normally access the accessible service server, then the
Case 1:21-cv-00962-UNA Document 1-2 Filed 06/30/21 Page 9 of 11 PageID #: 46


                                                     US 9,578,040 B2
                          7                                                                            8
gateway device can establish a connection between the                   whether the packet is normal or abnormal by comparing the
terminal device and the service server, so that the service             service server IP address of the packet with the preset service
server provides services such as video data or audio data,              server IP address in a preset list corresponding to the
which is requested by the terminal device, to the terminal              terminal domain name of the terminal device to determine
device.                                                                 whether the service server IP address of the packet is
   S208, the gateway device determines a service type of the            consistent with the preset service server IP address, and
service request according to the terminal domain name of                discard the abnormal packet, thereby improving the capa
the terminal device.                                                    bility for identifying the packet of the gateway device, and
   Illustratively, if the gateway device needs to identify the          preventing the bugs from occurring when the gateway
encrypted service type sent by the terminal device or iden         10   device normally processes the abnormal packet due to
tify the service type of terminal devices having constantly             insufficient identification.
changing IP addresses, the service type may be obtained by                Embodiments of the present invention provide a DPI
comparing the terminal domain name and the preset service               device 30, as shown in FIG. 4, including:
server IP address in the preset list. That is, if the service             a receiving unit 301, configured to receive a service
request of the terminal device is encrypted, for example, a        15   request packet sent by a terminal device 40, where the
certain download tool or a certain mail tool is encrypted,              packet carries a terminal domain name indicating the ter
then the gateway device fails to obtain the specific service            minal device 40 and a server domain name indicating a
application type by resolving features such as URL of these             service server required by the service request sent by the
encrypted applications. However, the gateway needs to limit             terminal device 40.
all the download tools. At this time, after determining the               It should be noted that, the DPI device 30 can establish a
preset service server IP address in the preset list and the             connection between the terminal device 40 and the service
service server IP address of the terminal device are the same,          server required by the terminal device 40 according to the
the gateway device automatically match the service type                 terminal domain name and server domain name received by
according to terminal domain name of the terminal device in             the receiving unit 301, such that the terminal device 40 can
the preset list; if the service type of the terminal device A is   25   obtain the service required by the service request, which will
an encrypted download tool, and the service type of the                 not be described in detail here.
terminal device B is an encrypted mail tool, then the                     a resolving unit 302, configured to resolve the server
gateway device can identify and limit the downloading of                domain name received by the receiving unit 301 to obtain a
the terminal device A. In this way, the case can be avoided             service server Internet protocol (IP) address.
that during the resolution, since an anti-recognition Software     30     It should be noted that, the resolving unit 302 can achieve
is encountered, the service type cannot be obtained and the             a mutual conversion between a domain name which is
encrypted service type cannot be operated.                              readily memorized by a user and a machine recognizable IP
   Furthermore, if the service type of the terminal device B            address.
is mail download encrypted, and the service type has no                    a processing unit 303, configured to discard the packet, if
significant feature and specific IP address, that is, the IP       35   the service server IP address resolved by the resolving unit
address is in dynamic state, then, after determining the                302 does not belong to the preset service server IP address
preset service server IP address in the preset list and the             in a preset list corresponding to the terminal domain name
service server IP address of the terminal device are the same           received by the receiving unit 301.
based on the preset list, the gateway device obtains the                  It should be noted that, if the terminal domain name
terminal device Baccording to the terminal domain name of          40   received by the receiving unit 301 in the preset list is not
terminal device B in the preset list and, thus, identifies the          correspond to the service server which is accessible and
specific service type. If the corresponding relation between            should be corresponded to the terminal domain name, i.e.,
the domain name and the service type is configured in the               the preset service server recorded in the preset list, it proves
gateway device, for example, the service type corresponding             that the accessed packet is abnormal. Such as a malicious and
to the domain name "www.gmail.com' is configured as                45   fraudulent packet and a packet for accessing a charged
email, the gateway device can determine that the service                website for free, the processing unit 303 discards the packet.
type of the terminal device B is a mail according to the                   the processing unit 303 is further configured to establish
terminal domain name www.gmail.com.                                     a connection between the terminal device 40 and the service
   It should be noted that, either step S207 or step S208 may           server corresponding to the service server IP address if the
be selected to be performed according to different process         50   service server IP address resolved by the resolving unit 302
ing manners required by the gateway device. Specifically, if            belongs to the preset service server IP address corresponding
the gateway device needs to determine that the packet is                to the terminal domain name in the preset list, which is
normal and to establish a connection between the terminal               received by the receiving unit 301, so that the service server
device and the service server, the gateway device performs              provides the service corresponding to the service request of
S207; if the gateway device needs to know the service type,        55   the terminal device 40 to the terminal device 40. Alterna
the gateway device performs S208.                                       tively, if the service server IP address resolved by the
   In the packet receiving method according to embodiments              resolving unit 302 belongs to the preset service server IP
of the present invention, the gateway device receives a                 address corresponding to the terminal domain name in the
service request packet sent by a terminal device, where the             preset list, which is received by the receiving unit 301, the
packet carries a terminal domain name indicating the ter           60   processing unit 303 determines the service type of the
minal device and a server domain name indicating a service              service request according to the terminal domain name of
server required by the service request, resolves the received           the terminal device 40.
server domain name to obtain a service server Internet                    Further, the DPI device 30, as shown in FIG. 5, also
protocol (IP) address, and discards the packet if the service           includes:
server IP address does not belong to the preset service server     65     a sending unit, configured to send a DNS query request to
IP address in a preset list corresponding to the terminal               the terminal device 40, so that the terminal device 40 sends
domain name. In this way, the gateway device can determine              the DNS packet.
Case 1:21-cv-00962-UNA Document 1-2 Filed 06/30/21 Page 10 of 11 PageID #: 47


                                                     US 9,578,040 B2
                           9                                                                         10
  Where, the receiving unit 301 is further configured to                ment. The specific structure of the DPI device 30 and the
receive the DNS packet sent by the terminal device 40, the              structure of the terminal and the DPI device provided by the
DNS packet carries the terminal domain name and a true                  above embodiments are the same, which will not be
domain name of at least one accessible service server                   described in detail here.
corresponding to the terminal domain name.                                 In the system according to embodiments of the present
   the resolving unit 302 is further configured to resolve the          invention, the DPI device 30 receives a service request
true domain name received by the receiving unit 301 to                  packet sent by a terminal device 40, where the packet carries
obtain at least one accessible service server IP address.               a terminal domain name indicating the terminal device 40
   At this time, the processing unit 303 sets, corresponding            and a server domain name indicating a service server
relation between the terminal domain name received by the          10   required by the service request, resolves the received server
receiving unit 301, and the at least one accessible service             domain name to obtain a service server Internet protocol (IP)
server IP address resolved by the resolving unit 302 in the             address, and discards the packet if the service server IP
preset list, where the at least one accessible service server IP        address does not belong to the preset service server IP
address is taken as the preset service server IP address, so            address corresponding to the terminal domain name in a
that the Subsequent receiving unit 301 performs comparing          15   preset list. In this way, the DPI device 30 can determine
in the preset list according to the terminal domain name after          whether the packet is normal or abnormal by comparing the
receiving the service request packet, so as to avoid perform            service server IP address of the packet with the preset service
ing normal process to the packet when the service server IP             server IP address corresponding to the terminal domain
address to be accessed by the packet does not correspond to             name of the terminal device 40 in a preset list to determine
the preset service server IP address corresponding to the               whether the service server IP address of the packet is
terminal domain name in the preset list.                                consistent with the preset service server IP address, and
   The above DPI device 30 corresponds to the above                     discard the abnormal packet, thereby improving the capa
method embodiments, and the DPI device 30 can be applied                bility for identifying the packet of the DPI device 30, and
in steps of the above method embodiments, where the                     preventing the bugs from occurring when the DPI device
specific application in each step may refer to the above           25   normally processes the abnormal packet due to insufficient
method embodiments and will not be described in detail                  identification.
here.                                                                      The above description are merely some specific embodi
   Embodiments of the present invention provide a DPI                   ments of the present invention, but not intended to limit the
device 30. The DPI device 30 receives a service request                 protection scope of the present invention. Any modifica
packet sent by a terminal device 40, where the packet carries      30   tions, variations or replacement that can be easily derived by
a terminal domain name indicating the terminal device 40                persons skilled in the art within the technical scope of the
and a server domain name indicating a service server                    present invention shall fall within the protection scope of the
required by the service request, resolves the received server           present invention. Therefore, the protection scope of the
domain name to obtain a service server Internet protocol (IP)           present invention is Subject to the appended claims.
address, and discards the packet if the service server IP          35     What is claimed is:
address does not belong to the preset service server IP                   1. A packet receiving method, comprising:
address corresponding to the terminal domain name in a                    receiving a service request packet sent by a terminal
preset list. In this way, the DPI device 30 can determine                    device, wherein the service request packet carries a
whether the packet is normal or abnormal by comparing the                    terminal domain name indicating the terminal device
service server IP address of the packet with the preset service    40        and a server domain name indicating a service server
server IP address corresponding to the terminal domain                       required by the service request packet sent by the
name of the terminal device 40 in a preset list to determine                 terminal device;
whether the service server IP address of the packet is                    resolving the received server domain name to obtain a
consistent with the preset service server IP address, and                    service server Internet protocol (IP) address; and
discard the abnormal packet, thereby improving the capa            45     discarding the service request packet if the resolved
bility for identifying the packet of the DPI device 30, and                  service server IP address does not belong to a preset
preventing the bugs from occurring when the DPI device                       service server IP address corresponding to the received
normally processes the abnormal packet due to insufficient                  terminal domain name in a preset list, wherein in the
identification.                                                             preset list the terminal domain name of each terminal
   Embodiments of the present invention provide a system,          50       device is correspondingly provided with a plurality of
as shown in FIG. 6, including:                                               accessible service server IP addresses under an access
   a DPI device 30, configured to receive a service request                  authority of the terminal device.
packet sent by a terminal device 40, and the packet carries               2. The method according to claim 1, wherein, before the
a terminal domain name indicating the terminal device 40                discarding the service request packet if the resolved service
and a server domain name indicating the service request;           55   server IP address does not belong to the preset service server
resolve the received service server domain name to obtain a             IP address corresponding to the received terminal domain
service server Internet protocol (IP) address; and discard the          name in a preset list, the method further comprises:
packet if the service server IP address does not belong to the            receiving a domain name system (DNS) packet sent by
preset service server IP address corresponding to the termi                  the terminal device, wherein the DNS packet carries the
nal domain name in a preset list.                                  60        terminal domain name and a true domain name of at
   a terminal device 40, configured to send the service                      least one accessible service server corresponding to the
request packet to the DPI device 30.                                         terminal domain name, wherein the true domain name
  The above DPI device 30 and terminal device 40 corre                       of at least one accessible service server is a domain
spond to the above method embodiments, and the DPI                           name of the at least one accessible service server, which
device 30 and the terminal device 40 can be applied in steps       65       is not altered by the terminal device:
of the above method embodiment, where the specific appli                  resolving the received true domain name to obtain at least
cation in each step may refer to the above method embodi                     one accessible service server IP address; and
Case 1:21-cv-00962-UNA Document 1-2 Filed 06/30/21 Page 11 of 11 PageID #: 48


                                                     US 9,578,040 B2
                             11                                                                  12
  taking the resolved at least one accessible service server                terminal domain name, wherein the true domain name
     IP address as the preset service server IP address, and                of at least one accessible service server is a domain
     Setting a corresponding relation between the terminal                   name of the at least one accessible service server, which
     domain name and the preset service server IP address                    has not been altered by the terminal device:
     in the preset list.                                                  resolving the true domain name received to obtain at least
  3. The method according to claim 2, wherein, before the                    one accessible service server IP address; and
receiving the DNS packet sent by the terminal device, the                taking the at least one accessible service server IP address
method further comprises:                                                    resolved by the resolving unit as the preset service
   sending a DNS query request to the terminal device, to                    server IP address, and setting a corresponding relation
      enable the terminal device to send the DNS packet.          10         between the terminal domain name and the preset
   4. The method according to claim 1, wherein, after the                    service server IP address in the preset list.
resolving the received server domain name to obtain the                   8. The DPI device according to claim 7, the method
service server Internet protocol (IP) address, the method              further comprising:
further comprises:                                                        sending a DNS query request to the terminal device, to
   if the resolved service server IP address belongs to the       15         enable the terminal device to send the DNS packet.
      preset service server IP address corresponding to the               9. The DPI device according to claim 6, wherein after the
      received terminal domain name in the preset list, estab          resolving the received server domain name to obtain the
      lishing a connection between the terminal device and             service server Internet protocol (IP) address, the method
      the service server corresponding to the service server IP        further comprises:
      address, to enable the service server to provide a                  if the service server IP address resolved belongs to the
      Service corresponding to the service request of the                    preset service server IP address corresponding to the
     terminal device to the terminal device.                                 received terminal domain name in the preset list, estab
   5. The method according to claim 1, wherein, after the                    lishing a connection between the terminal device and
resolving the received server domain name to obtain the                      the service server corresponding to the service server IP
service server Internet protocol (IP) address, the method         25         address, to enable the service server to provide a
further comprises:                                                           Service corresponding to the service request of the
                                                                            terminal device to the terminal device.
   if the resolved service server IP address belongs to the               10. The DPI device according to claim 6, wherein after the
      preset service server IP address corresponding to the            resolving the received server domain name to obtain the
      received terminal domain name in the preset list, deter          service server Internet protocol (IP) address, the method
      mining a service type of the service request according      30
                                                                       further comprises:
     to the terminal domain name of the terminal device.
  6. A deep packet inspection (DPI) device comprising a                  if the service server IP address resolved belongs to the
hardware processor and a non-transitory computer readable                   preset service server IP address corresponding to the
storage medium including executable instructions that, when                 received terminal domain name in the preset list, deter
executed by the processor perform a method comprising:            35        mining a service type of the service request according
  receiving a service request packet sent by a terminal                     to the terminal domain name of the terminal device.
     device, wherein the service request packet carries a                11. A system, comprising:
     terminal domain name indicating the terminal device                 a deep packet inspection (DPI) device; and
     and a server domain name indicating a service server                a terminal device, configured to send a service request
     required by the service request packet sent by the           40        packet to the DPI device, wherein the packet carries a
    terminal device;                                                        terminal domain name indicating the terminal device
  resolving the server domain name to obtain a service                      and a server domain name indicating a service server
    server Internet protocol (IP) address; and                              required by the service request sent by the terminal
  discarding the packet if the service server IP address                    device;
    resolved does not belong to a preset service server IP        45     the DPI device having a hardware processor and a non
    address corresponding to the received terminal domain                  transitory computer readable storage medium including
     name in a preset list, wherein in the preset list the                 executable instructions that, when executed by the
     terminal domain name of each terminal device is cor                   processor perform a method comprising:
     respondingly provided with accessible service server IP             receiving the service request packet sent by the terminal
     addresses under an access authority of the terminal          50        device;
     device.                                                             resolving the server domain name received to obtain a
  7. The DPI device according to claim 6, wherein, before                   service server Internet protocol (IP) address; and
the discarding the service request packet if the resolved                discarding the packet if the service server IP address
service server IP address does not belong to the preset                    resolved does not belong to a preset service server IP
service server IP address corresponding to the received           55       address corresponding to the received terminal domain
terminal domain name in a preset list, the method further                  name in a preset list, wherein in the preset list the
comprises:                                                                  terminal domain name of each terminal device is cor
  receiving a domain name system (DNS) packet sent by                       respondingly provided with accessible service server IP
     the terminal device, wherein the DNS packet carries the                addresses under an access authority of the terminal
     terminal domain name and a true domain name of at            60        device.
     least one accessible service server corresponding to the
